OPINION OF THE COURT
ROBERT J. FOGAN, Circuit Judge.
This cause is an appeal from a judgment entered in the County Court. From the record on appeal and the Appellant’s Brief, the Court finds as follows:
1. Appellant has failed to provide a sufficient record for review inasmuch as there is no transcript of the final proceedings in the lower court. Florida Rule of Appellant Procedure 9.200(b)(4).
2. The Appellant’s Statement of the Case and of the Facts in Appellant’s Brief does not refer to pages of the record or transcript of the lower court pursuant to Rule 9.210(b)(3) of the Florida Rules of Appellate Procedure.
*1573. The decision of the trial court carries with it the presumption of correctness. Applegate v Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla. 1979).
4. The lower court’s decision in this case involves underlying issue of fact. Without a transcript or report of the trial, the appellate court cannot properly resolve the factual issues so as to conclude that the trial court’s judgment is not supported by the evidence. Applegate, 377 So.2d 1150.
5. While a trial judge’s misconception of the law is grounds for reversal even though no transcript is available, no such misconception exists on the record. The trial judge properly cited Rules 7.010(b) and 7.140(f) of the Small Claims Rules as his basis for liberally applying the Florida Rules of Evidence. (R. 45). The Small Claims Rules govern the procedure below inasmuch as the jurisdictional amount is $2500 and not $1500 as Appellant set forth in the post trial memorandum. (R. 40,41). SCR 7.010(b).
Based on the foregoing, it is
ORDERED AND ADJUDGED that: the Judgment of the lower court be AFFIRMED.
DONE AND ORDERED at Fort Lauderdale, Broward County, Florida, this 21st day of March, 1989.